Citation Nr: 9922015	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-21 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center  in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for carcinoma of the larynx 
due to tobacco use during the service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision from the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC).  

A rating decision was issued in February 1968 granting 
service connection for residuals of fractures in both wrists 
(20 percent) and for anxiety reaction, mild (10 percent), 
resulting in a combined rating of 30 percent.  Service 
connection was denied for a bruised tailbone.  

In April 1992 the appellant raised claims of service 
connection for a bruised tailbone, service connection for 
carcinoma of the larynx as secondary to exposure to 
chemicals, and for an increased rating for his service 
connected residuals from fractures of both of his wrists.  

These issues were still pending until February 1996, when the 
appellant notified the RO that he was withdrawing his 
appeals.  38 C.F.R. § 20.204 (1998).  

In July 1997, the appellant claimed in an informal 
correspondence that he was eligible for a 30 percent 
compensation nearly ten years after his discharge in October 
1945.  The Board finds that the appellant has raised an 
inferred claim of an earlier effective date for service 
connection for residuals of fractures of both wrists and 
anxiety reaction, mild.  As this issue was not developed or 
certified for appellate review, it is hereby referred to the 
M&ROC for appropriate action.  

In December 1997, the appellant submitted a statement in 
which he alleged that the range of motion in his wrists had 
decreased due to arthritis.  The Board finds that this raises 
an inferred claim for an increased rating for service-
connected residuals of fractures in both wrists.  As this 
issue was not developed or certified for appellate review, it 
is hereby referred to the M&ROC for appropriate action.  


FINDING OF FACT

The claim for entitlement to service connection for carcinoma 
of the larynx based on the use of tobacco during service is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for carcinoma 
of the larynx based on the use of tobacco during service is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

According to the service medical records, the appellant 
reported at an April 1944 examination that he was smoking a 
pack of cigarettes per day.  In November 1944, the appellant 
reported during an examination that he was smoking 30 
cigarettes per day.  The appellant was not diagnosed with 
carcinoma of the larynx while in the service.  

In April 1987 the appellant was admitted to Memorial Hospital 
with a neck abscess.  The abscess was biopsied and determined 
to be metastatic epidermoid carcinoma.  The appellant 
underwent further testing and was found to have carcinoma of 
the laryngeal epiglottis, metastatic to the right neck with 
erosion through the larynx presenting as a neck abscess.  The 
appellant subsequently underwent a total laryngectomy, 
placement of a left cervical tracheo-esophageal fistula, and 
an esophagoscopy with dilation.  



In April 1992, the appellant raised a claim for service 
connection for carcinoma of the larynx, alleging that he may 
have been exposed to chemicals during World War II that 
caused his cancer.  

In May 1992 the appellant underwent a VA examination.  At the 
time, the appellant alleged that he may have been exposed to 
chemicals during bombing missions in World War II.  It was 
noted that the appellant had smoked a pack of cigarettes a 
day for many years.  It was concluded that the appellant's 
smoking was more likely a stronger contributing factor in the 
development of his cancer.  Another physician, Dr. W.P.G., 
concluded that the appellant's cancer was related to some 
degree to cigarette smoking.  He also acknowledged the 
possibility of some irritation from toxic fumes even though 
there was not any prolonged exposure.  

In October 1992 the appellant was notified of a rating 
decision wherein the M&ROC denied service connection for 
cancer as secondary to chemical exposure.  The appellant did 
not appeal this notice.  

In October 1997 the appellant raised a new claim of service 
connection for carcinoma of the larynx secondary to tobacco 
use in the service.  In support of his claim, the appellant 
submitted a July 1997 article from the Wall Street Journal 
which detailed the processing of the first 4,500 compensation 
claims for smoking-related diseases and deaths.  

In December 1997 the M&ROC received a note from Dr. W.P.G. 
stating that carcinoma of the larynx does have a very strong 
association with tobacco usage.  He further concluded that it 
was almost a certainty that the appellant's carcinoma of the 
larynx was in large part related to cigarette smoking.  


In December 1997 a tobacco questionnaire was submitted by the 
appellant in which he stated that he had not used tobacco 
before entering the service.  He stated that he used 
cigarettes while in the service starting in April 1944 until 
his discharge in October 1945 at a rate of 20 to 40 
cigarettes per day.  He stated that he continued to smoke a 
pack and a half of cigarettes per day after he left the 
service.  He stated that he did not stop smoking cigarettes 
until after undergoing surgery for his carcinoma of the 
larynx.  

In statements submitted in December 1997 and August 1998, the 
appellant reported that he had started smoking after he was 
injured in the service.  He stated that he was offered 
cigarettes each day by volunteers.  He concluded that he 
would not have started smoking if it had not been for his 
service in World War II.  He also alleged that his tobacco 
was caused by in-service smoking.  He related the statement 
of his doctor concluding that tobacco had caused his cancer 
and later implied that doctors had stated that his cancer was 
related to smoking in the service.  


Criteria
Well-Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  


The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When there 
is aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, the claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).




Tobacco Claims

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related death or disability can be established in 
two basic ways: direct service connection or secondary 
service connection.  See VAOPGCPREC 19-97.  

Direct service connection may be established for disability 
or death if the evidence establishes that the injury or 
disease resulted from tobacco use in the line of duty during 
active military service.  See VAOPGCPREC 2-93.  

The threshold issue in such cases is whether the claim is 
well grounded.  On July 24, 1997, the Acting Under Secretary 
of VA for Benefits issued USB Letter 20-97-14 which 
discussed, in reference to an earlier all-station letter 
dated in January 1997, the criteria required for a claim to 
meet the well-groundedness threshold.  

It specifically stated, in pertinent part, that for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  See Letter from the Acting VA Undersecretary for 
Benefits (USB Letter 20-97-14).  

Secondary service connection may be established pursuant to 
38 C.F.R. § 3.310(a) (1998) by (1) providing competent 
evidence of nicotine dependence during service; and (2) 
establishing that such nicotine dependence was the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  The question of whether a 
veteran is dependent on nicotine dependence is a medical 
issue.  See VAOPGCPREC 19-97.  The Board is bound by the 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  




It should be noted that for claims filed after June 9, 1998, 
pursuant to 38 U.S.C.A. § 1103 (West 1991 & Supp. 1999), 
service connection may be granted only if a tobacco-related 
disability was manifest during service or within any 
applicable presumption period.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for carcinoma of the larynx based on the use of 
tobacco during service must be denied as not well grounded.  

The appellant has successfully shown that he used tobacco 
while in the service, and that he has a current disability; 
however, he has not provided competent evidence of a medical 
nexus linking his current disability to in-service smoking.  




Dr. W.P.G.'s statement that the appellant's carcinoma is 
almost certainly related to his cigarette smoking does not 
provide a sufficient link between the appellant's disability 
and in-service smoking because it does not differentiate 
between the appellant's approximately one year and six month 
history of cigarette smoking in the service and his history 
of over 30 years of cigarette smoking after the service.  See 
Steele v. West, U.S. Vet. App. No. 97-1752 (February 12, 
1999) (non-precedential opinion) (holding that a medical 
opinion did not provide a link between the veteran's death 
and his smoking in service because it did not differentiate 
between the veteran's history of smoking during his three 
years of service and his history of thirty or more years of 
smoking before and after service).  The Board's reference to 
Steele in this case is for the persuasiveness or reasoning it 
contains.  It is not being cited as precedent.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

In a statement received by the M&ROC in August 1998, the 
appellant implied that there were physicians' statements 
linking his cancer to smoking from the service.  Pursuant to 
38 U.S.C.A. § 5103(a), if VA is placed on notice of the 
possible existence of information that would render the claim 
plausible, and therefore well grounded, VA has the duty to 
advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well-ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997) (holding that testimony 
regarding statements of an unidentified physician purportedly 
linking appellant's sarcoidosis to service did not trigger 
the duty to notify of further evidence necessary to well-
ground a claim for service connection for appellant's death 
resulting from sarcoidosis).  



In this case, the appellant failed to provide the names of 
the physicians who purportedly linked the appellant's 
carcinoma of the larynx to in-service smoking.  Nor has he 
provided any locations or dates as to when these opinions 
were supposedly rendered.  Therefore, the Board finds that 
the appellant's account of physicians' statements linking his 
in-service smoking to his current disability is too 
attenuated to trigger the application of 38 U.S.C.A. § 
5103(a).  Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  

The appellant has also failed to establish secondary service 
connection by failing to provide competent evidence that he 
acquired a dependence on nicotine while in the service.  See 
VAOPGCPREC 19-97.  He has provided no medical opinion or any 
other competent evidence indicating that he acquired nicotine 
dependence while in the service.  The appellant smoked 
cigarettes for only about one year and six months while in 
the service.  He smoked cigarettes for more than 30 years 
following the service.  

The appellant contends that his current disability is linked 
to in-service smoking and that he became dependent on 
nicotine while in service.  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The appellant's own 
statements linking his current disability to in-service 
smoking and that his nicotine dependence arose in service are 
not competent evidence.  As was stated previously, the issue 
of whether nicotine dependence was acquired in service is a 
medical issue on which the appellant is not competent to make 
a conclusion.  See VAOPGCPREC 19-97.  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995);  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claim for service connection for carcinoma 
of the larynx based on the use of tobacco during service is 
not well grounded, the doctrine of reasonable doubt has no 
application to his case.  

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a);  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990);  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI, paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the M&ROC must fully develop a claim prior to a 
determination of whether a claim is well grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991);  
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  In addition, it was more 
recently held that under 38 U.S.C. § 5107(a), VA has a duty 
to assist only those claimants who have established well 
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for carcinoma of 
the larynx based on the use of tobacco during service or 
secondary to service-related nicotine dependence, VA has no 
duty to assist the appellant in developing his case.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for carcinoma of the larynx 
based on the use of tobacco during service, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

